DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 11/30/2021. Claims 1-24 are pending of which claims 1, 2, 13, 14, 17-20 and 22-23 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “aggregation” in claim s1,13,17,19, and 22 is used by the claim to mean “redirection,” while the accepted meaning is “collecting, gathering.” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 13, 15, 19 and 22 are rejected under 35 U.S.C. 102a2 as being  anticipated by Parulkar US 2021/0168203.
Regarding claims 1 and 13, Parulkar teaches a computer program product  within instruction implementing a method and a method for aggregating application functions on multi-access edge computing (MEC) hosts across multiple carriers(provider substrate extension I,e, edge network/MEC, of multiple service provider i.e. carrier s¶15, 41), comprising: receiving performance data from a first MEC host and a second MEC host, by an application service provider system associated with a particular application(performance information, processor utilization, network utilization etc is  monitored by the provider networks, ¶78 ), the first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals, the second MEC host deployed on a network of a second carrier and coupled to a second plurality of user terminals(provider substrate network comprise servers at the edge of a provider network such network cab be from different service providers ¶s 15,104) , the particular application being installed on the first MEC host and the second MEC host(PSE hosts/servers i.e. MEC hosts provide applications/services to user devices, ¶19); 
["In some implementations, an edge location may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network. This type of substrate extension located outside of cloud provider network data centers can be referred to as an "outpost" of the cloud provider network. Some outposts may be integrated into communications networks, for example as a multi-access edge computing ( MEC) site having physical infrastructure spread across telecommunication data centers, telecommunication aggregation sites, and/or telecommunication base stations within the telecommunication network.", ¶41]

["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]
[“In some implementations, a provider substrate "extension" may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, at a separate cloud provider-managed facility, at a communications service provider facility, or other facility including servers wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network.”, ¶15]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]
[“FIG. 1 illustrates an exemplary system including provider network substrate extensions at which computing resources can be deployed by customers of a provider network according to some embodiments. A cloud provider network 100 (sometimes referred to simply as a "cloud") refers to a pool of network-accessible computing resources (such as compute, storage, and networking resources, applications, and services), which may be virtualized or bare-metal. ", ¶19]

determining, by the application service provider system, whether the performance data from the second MEC host exceeds a threshold value; and in response to determining that the performance data from the second MEC host exceeds the threshold value (if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s71,104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶71]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

sending, by the application service provider system, instructions to the second MEC host to aggregate one or more functions of the particular application to the first MEC( if condition i.e. threshold is satisfied the system triggers migration,¶80).
["When a movement condition has been satisfied, the monitoring system 515 may trigger the migration system 520 at circle (4) to initiate the movement of some or all of the associated application resources 500A to another execution/computing environment--e.g., another RAN-adjacent PSE (e.g., PSE 228), a PSE within an aggregation network site (e.g., PSE 218, 232), a PSE within the CSP network's core 210 (e.g., PSE 220), another type of PSE (e.g., PSE 140 or 144 from FIG. 1), within a region 560A of the cloud provider network 100, etc. The triggering may include, or identify, a set of conditions (e.g., from the customer resource movement policies 530) that are to be satisfied for the move, which may indicate characteristics of a new location that must exist, and/or indicate how the move is to be implemented (e.g., via a staged migration, via a no-downtime or live migration, via attempting to place the application resource(s) in a new location according to an ordering of preference, etc.). 
", ¶80]

by changing a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]
Regarding claim 2, Parulkar teaches wherein the application service provider system provides access to instances of the particular application(particular applications are provided  such as gaming, vehicle autonomy, ¶17) in response to determining that the performance data from the second MEC host exceeds the threshold value, the application service provider system further: determines delivery of content for the particular application is to be aggregated at the first MEC host based at least on load distribution criteria(threshold can also be a capacity i.e.load of  the host such that if the host is low on capacity instances are moved to another edge server, ¶87)
["Such low latency access to compute resources is an important enabler to provide improved responsivity for existing cloud-based applications and to enable the next generation of applications for game streaming, virtual reality, real-time rendering, industrial automation, and autonomous vehicles.", ¶17]
["A resource utilization policy 605 may alternatively indicate that when a particular execution environment (e.g., a single PSE) has remaining capacity available that falls beneath a threshold while a similar execution environment has remaining capacity available that is above that threshold (or an even higher threshold), some application resources may be moved away from the heavily-loaded execution environment. ", ¶87]

and sending the instructions to a  connection destination control module in the second MEC host to aggregate the one or more functions of the particular application to aggregated server in the first MEC host.
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network).”, ¶104]


Regarding claims 7 and 15, Parulkar teaches wherein after aggregating the one or more functions of the particular application to the first MEC host, the method further comprises: receiving, by the application service provider system, from the first MEC host and the second MEC host, further performance data related to delivery of content to the first plurality of user terminals and the second plurality of user terminals(performance information, processor utilization, network utilization etc is  monitored by the provider networks such would continued monitored after a migration, ¶78 )
["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]
 
determining, by the application service provider system, whether the further performance data from the second MEC host is below the threshold value; and in response to determining that the further performance data from the second MEC host is below the threshold value, sending, by the application service provider system, second instructions to the first MEC host to change user terminal connections for the particular application to original connections(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

Regarding claim 8, Parulkar teaches wherein the determining whether the further performance data from the second MEC host is below the threshold value, comprises: determining, by the application service provider system, whether a given combination of values in a set of performance criteria received from the second MEC host is below the threshold value or whether content delivery for the particular application is finished(all performance info is used for migration trigger, ¶79) 
["Based on any or all of this information, the monitoring system 515 at circle (3) may evaluate the policies 525/527/530 to determine whether any movement conditions are satisfied. This may occur periodically, according to a schedule, responsive to an event (e.g., obtaining an item of monitoring information regarding the application resources 500A, PSE 216, CSP network 200, etc.), or on an on-demand basis (e.g., responsive to a user 138 command) ", ¶79]


Regarding claim 19, Parulkar teaches, a method for aggregating application functions on multi-access edge computing (MEC) hosts across multiple carriers, comprising(provider substrate extension I,e, edge network/MEC, of multiple service provider i.e. carrier ¶s 15, 41)
 receiving values for a set of performance criteria from a first MEC host and a second MEC host, by an application service provider system associated with a particular application(performance information, processor utilization, network utilization etc is  monitored by the provider networks, ¶78 )
the first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals, the second MEC host deployed on a network of a second carrier and coupled to a second plurality of user terminals(provider substrate network comprise servers at the edge of a provider network such network cab be from different service providers ¶s 15,104)  
the particular application being installed on the first MEC host and the second MEC host(PSE hosts/servers i.e. MEC hosts provide applications/services to user devices, ¶19)
 ["In some implementations, an edge location may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network. This type of substrate extension located outside of cloud provider network data centers can be referred to as an "outpost" of the cloud provider network. Some outposts may be integrated into communications networks, for example as a multi-access edge computing ( MEC) site having physical infrastructure spread across telecommunication data centers, telecommunication aggregation sites, and/or telecommunication base stations within the telecommunication network.", ¶41]

["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]
[“In some implementations, a provider substrate "extension" may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, at a separate cloud provider-managed facility, at a communications service provider facility, or other facility including servers wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network.”, ¶15]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]
[“FIG. 1 illustrates an exemplary system including provider network substrate extensions at which computing resources can be deployed by customers of a provider network according to some embodiments. A cloud provider network 100 (sometimes referred to simply as a "cloud") refers to a pool of network-accessible computing resources (such as compute, storage, and networking resources, applications, and services), which may be virtualized or bare-metal. ", ¶19]


determining, by the application service provider system, whether a given combination of the performance criteria in the set from the second MEC host exceeds a threshold value(all performance info is used, ¶79) 
["Based on any or all of this information, the monitoring system 515 at circle (3) may evaluate the policies 525/527/530 to determine whether any movement conditions are satisfied. This may occur periodically, according to a schedule, responsive to an event (e.g., obtaining an item of monitoring information regarding the application resources 500A, PSE 216, CSP network 200, etc.), or on an on-demand basis (e.g., responsive to a user 138 command) ", ¶79]
in response to determining that the given combination of the performance criteria in the set from the second MEC host exceeds the threshold value, determining by the application service provider system, that delivery of content for the particular application is to be aggregated at the first MEC host based at least on load distribution criteria(if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s72,78 104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
 [“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

sending, by the application service provider system, instructions to an application server in the second MEC host to aggregate the one or more functions of the particular application to an application server in the first MEC host(if condition i.e. threshold is satisfied the system triggers migration,¶ 80).
["When a movement condition has been satisfied, the monitoring system 515 may trigger the migration system 520 at circle (4) to initiate the movement of some or all of the associated application resources 500A to another execution/computing environment--e.g., another RAN-adjacent PSE (e.g., PSE 228), a PSE within an aggregation network site (e.g., PSE 218, 232), a PSE within the CSP network's core 210 (e.g., PSE 220), another type of PSE (e.g., PSE 140 or 144 from FIG. 1), within a region 560A of the cloud provider network 100, etc. The triggering may include, or identify, a set of conditions (e.g., from the customer resource movement policies 530) that are to be satisfied for the move, which may indicate characteristics of a new location that must exist, and/or indicate how the move is to be implemented (e.g., via a staged migration, via a no-downtime or live migration, via attempting to place the application resource(s) in a new location according to an ordering of preference, etc.). 
", ¶80]

by changing a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]

Regarding claim 22, Parulkar teaches a method for distributing aggregated functions of an application across multi- access edge computing (MEC) hosts across multiple carriers, comprising: aggregating one or more functions of a particular application to a first MEC host(if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s72,104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

 the first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals subscribed to the first carrier, the first MEC host further coupled to a second plurality of user terminals subscribed to a second carrier, the second plurality of user terminals further coupled to a second MEC host deployed on a network of the second carrier(it would be understood that after migration to second PSE/environment  will have both migrated devices as well as devices existing on the second PSE prior to migration /¶s 15,104)
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

 after aggregating the one or more functions of the particular application to the first MEC host, receiving, by an application service provider system associated with the particular application, from the first MEC host and the second MEC host, values of a set of performance criteria related to delivery of content to the first plurality of user terminals and the second plurality of user terminals(performance information, processor utilization, network utilization etc is  monitored by the provider networks such would continued monitored after a migration, ¶78 )
["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]

 determining, by the application service provider system, whether a given combination of values in the set of performance criteria received from the second MEC host is below the threshold value or whether content delivery for the particular application is finished(all performance info is used, ¶79) 
["Based on any or all of this information, the monitoring system 515 at circle (3) may evaluate the policies 525/527/530 to determine whether any movement conditions are satisfied. This may occur periodically, according to a schedule, responsive to an event (e.g., obtaining an item of monitoring information regarding the application resources 500A, PSE 216, CSP network 200, etc.), or on an on-demand basis (e.g., responsive to a user 138 command) ", ¶79]

 and in response to determining that the given combination of values in the set of performance criteria from the second MEC host is below the threshold value or determining that the content delivery for the particular application is finished, sending, by the application service provider system, instructions to an application server of the first MEC host to change user terminal connections for the particular application to original connections(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

by changing a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-11, 14, 16-18, 20 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar as applied to claim1 above, and further in view of Gan US 2021/0007018.
Regarding claims 3, 14, 20 and 23, Parulkar teaches wherein the application service provider system provides access to instances of the particular application(particular applications are provided  such as gaming, vehicle autonomy, ¶17) 
provide improved responsivity for existing cloud-based applications and to enable the next generation of applications for game streaming, virtual reality, real-time rendering, industrial automation, and autonomous vehicles.", ¶17]

and  in response to receiving the instructions from the application service provider system(application on the PSE server receive migration request, ¶100),
  but does not teach sending, by the second MEC host, second instructions to each of the second plurality of user terminals to change a connection for the particular application to the first MEC host. Gan teaches a method for processing related to handover from a source MEC 

["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar with the sending of a handover signal to the devices as taught by Gan. The rationale for such a combination would be that sending of a handover message to the user devices as taught by Gan applies well established practice in mobile networking for performing a movement of a UE from a source network to a target network in a predictable way with expectation of success.
Regarding claim 4, the combination of Parulkar/Gan teaches, wherein the sending of the second instructions to each of the second plurality of user terminals comprises: receiving, by a connection destination change instruction module on the second MEC host, the instructions from the application service provider system(application on the PSE server receive migration request, ¶100)
[Parulkar “For example, assuming the migration system 520 has been triggered to move some or all of application resource(s) 500A out of computing environment 700A, the migration system 520 may communicate with the application resource(s). The communications may be implemented in a variety of ways, …  Alternatively, in some embodiments the application resource(s) may issue API requests to a service-side API 735 of the migration system 520, optionally in response to detecting a migration event via another channel of communication known to those of skill in the art.”, ¶100]
 and in response to receiving the instructions from the application service provider system, sending, by a connection destination change instruction module on the second MEC host, the second instructions to a connection destination control module of each of the second plurality of user terminals to a change connection destination for the particular application to the first MEC host.
[Gan, "S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claim 5, Gan teaches establishing, by each of the first plurality of user terminals and each of the second plurality of user terminals, the connection to the first MEC host to receive content for the particular application( handover process instruct second terminals, (UEs) to reconnect to the target base station and MEC, the plurality of first  terminals being already connected to first MEC, would have inherently created such a connection prior to handover/migration, ¶93) .
[" S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claims 9 and 16, Parulkar teaches in response to receiving the second instructions from the applkimication service provider system(application on the PSE server receive migration request, ¶100), but does not teach sending, by the first MEC host, second instructions to each of the first plurality of user terminals and each of the second plurality of user terminals to change the connection for the particular application to the original connections. Gan teaches a method for processing related to handover from a source MEC platform to target MEC platform. Gan teaches sending, by the first MEC host, second instructions to each of the first plurality of user terminals and each of the second plurality of user terminals to change the connection for the particular application to the original connections.
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar with the sending of a handover signal to the devices as taught by Gan  . The 
Regarding claim 10, Parulkar/Gan teaches wherein the sending of the second instructions to change the connection for the particular application to the original connections comprises(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[, Parulkar" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

sending, by a connection destination change instruction module on the first MEC host, third instructions to a connection destination control module of each of the first and second plurality of user terminals to change connection destinations for the particular application to the original connections(the hand over message of Gan would be user to trigger the UE to switch connection after migrating back to original first connection of the original first environment).
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claim 11, Parulkar teaches establishing, by each of the first and second plurality of user terminals, the connection with an original MEC host to receive the content for  handover  of migration back to first environment implies instructing second terminals, (UEs) to reconnect to the original base station and MEC, ¶93) .
[" S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Regarding claim 17, Parulkar teaches a system, comprising: a first MEC host deployed on a network of a first carrier and coupled to a first plurality of user terminals; a second MEC host deployed on a network of a second carrier and coupled to a second plurality of user terminals(provider substrate network comprise servers at the edge of a provider network such network cab be from different service providers ¶s 15,104)  
[“In some implementations, a provider substrate "extension" may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, at a separate cloud provider-managed facility, at a communications service provider facility, or other facility including servers wherein such server(s) communicate over a network (e.g., a publicly-accessible network such as the Internet) with a nearby availability zone or region of the cloud provider network.”, ¶15]
[“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

an application service provider system coupled to the network of the first carrier and to the network of the second carrier, wherein a particular application associated with the (the network edge PSE provide resources such as applications are provided for use on user devices i.e UEs, ¶19)
["A cloud provider network 100 (sometimes referred to simply as a "cloud") refers to a pool of network-accessible computing resources (such as compute, storage, and networking resources, applications, and services), which may be virtualized or bare-metal. The cloud can provide convenient, on-demand network access to a shared pool of configurable computing resources that can be programmatically provisioned and released in response to customer commands These resources can be dynamically provisioned and reconfigured to adjust to variable load.", ¶19]
wherein the application service provider system: receives performance data from the first MEC host and the second MEC host(performance information, processor utilization, network utilization etc is  monitored by the provider networks, ¶78 )
["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]

 determines whether the performance data from the second MEC host exceeds a threshold value, and in response to determining that the performance data from the second MEC host exceeds the threshold value, sends first instructions to the second MEC host to aggregate one or more functions of the particular application to the first MEC host(if threshold set by policy is triggered migrate of application between MECs of different providers is performed ,¶s72,78 104).
["For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location. ", ¶72]
 [“Accordingly, as illustrated in FIG. 7, it may be the case that the migration system 520 has determined, via the techniques presented above, that a set of application resources 500A including one or more compute instances 705 (e.g., one or more VMs or containers implementing a server) and one or more storage resources 710 (e.g., one or more VMs implementing a storage server, a storage volume, etc.) is to be moved at least partially from the first computing environment 700A (e.g., a PSE that may be close to the edge of a communications provider network) into a second computing environment 700B (e.g., a PSE that is in the core of a same or different communications provider network, a PSE that is independent, a region of a provider network). Thus, via the messaging (e.g., movement resources request 745 and response 746) the migration system 520 may determine to move, as shown by arrow 715, the set of storage resources 710 to the second computing environment 700B, which may include sending stored data directly to the second computing environment 700B or indirectly through the provider network, for example. In some embodiments, these storage resources 710 may be actively used in this remote state, e.g., by being attached (or otherwise connected to) by the compute instance(s) 705.”, ¶104]

by changing a set of user terminals serviced from the particular application on the second MEC host to the particular application on the first MEC host for the one or more functions while the set of user terminals is serviced by the particular application on the second MEC host for other functions of the particular application(particular portions implies function performed by such portions are moved/migrated which may transfer certain function such as status updates but keeps other functions such as scorekeeping functions are retained, ¶97).
["In some embodiments, ones of these policies may specify that particular portions of a customer's application resource(s) are to be moved. For example, in some embodiments, multiple application resources for a gaming application may include one or more compute instances to process in-game communications or state updates (which benefits from low latency) and may include one or more compute instances to perform matchmaking or scoring/ranking at the conclusion of a game (which does not necessarily require low latency to end users). In such a case, upon a particular policy condition being triggered, the policy may indicate that some of the application resources--e.g., the one or more compute instances to perform matchmaking or scoring/ranking--are to be moved further away from end users (e.g., into a region of the provider network), while the one or more compute instances to process in-game communications or state updates are to remain where they are or moved to a different environment (e.g., another PSE attached to a RAN or aggregation network) having similar end-user latency. ", ¶97]

Parulkar does note teach wherein in response to receiving the first instructions, the second MEC host sends second instructions to each of the second plurality of user terminals to change a connection for the particular application to the first MEC host. Gan teaches a method for processing related to handover from a source MEC platform to target MEC platform. Gan teaches wherein in response to receiving the first instructions, the second MEC host sends second instructions to each of the second plurality of user terminals to change a connection for the particular application to the first MEC host.
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar with the sending of a handover signal to the devices as taught by Gan. The rationale for such a combination would be that sending of a handover message to the user devices as taught by Gan applies well established practice in mobile networking for performing a movement of a UE from a source network to a target network in a predictable way with expectation of success.
Regarding claim 18, Parulkar further teaches wherein the application service provider system provides access to instances of the particular application(particular applications are provided  such as gaming, vehicle autonomy, ¶17) and  after aggregating the one or more functions of the particular application to the first MEC host, the application service provider system: receives further performance data related to delivery of content to the first plurality of user terminals and the second plurality of user terminals from the first MEC host and the second MEC host determines whether the further performance data from the second MEC host is below the threshold value(performance information, processor utilization, network utilization etc is  monitored by the provider networks such would continued monitored after a migration, ¶78 )
["Such low latency access to compute resources is an important enabler to provide improved responsivity for existing cloud-based applications and to enable the next generation of applications for game streaming, virtual reality, real-time rendering, industrial automation, and autonomous vehicles.", ¶17]

["The monitoring system 515 of the dynamic resource management service 510, in some embodiments, monitors the characteristics of the application resources 500A, the characteristics of the PSE 216 as a whole, the characteristics of the CSP network 200, etc. For example, the systems running compute instances may obtain performance characteristics associated with these compute instances, such as their memory utilization, processor utilization, network utilization, request rate, etc., and report this information back to the cloud provider network 100 (either directly to the dynamic resource movement service 510, or to another system of the provider network 100 that can make these metrics available to the dynamic resource movement service 510). The monitoring system 515 may also obtain other information such as CSP network 200 observed or originated data, e.g., via a network information service 505 providing this information directly to the cloud provider network 100 via message 550 or indirectly via an agent of the cloud provider network 100 executed within a PSE 216/218/220/228/232, for example. This information may include, for example, characteristics of the CSP network 200 such as utilization, the existence of atypical conditions such as outages, planned maintenance events, approximate locations or connectivity of end-user devices (e.g., electronic devices 212) accessing the PSEs, etc. ", ¶78]

 and in response to determining that the further performance data from the second MEC host is below the threshold value, sends third instructions to the first MEC host to change user terminal connections for the particular application to original connections(if condition change again the mobile device the migration can be undone in other words moved back to connection to original network from which the mobile device was migrated, ¶106).
[, Parulkar" In other cases, the move may continue with another stage--e.g., the compute instance(s) 705 are moved into the second computing environment 700B as reflected by arrow 720, which may include halting/terminating or removing any artifacts of the application resources 500A from the first computing environment 700A. However, customers may be able to configure cloud provider resource movement policies 525 so that when the original move condition that caused the move is no longer satisfied (e.g., end user latency is no longer above a threshold), the completed move can be "undone" as shown by arrow 730, where the resources might be moved back to the original first computing environment 700A. ", ¶106]

(the hand over message of Gan would be user to trigger the UE to switch connection after migrating back to original first connection of the original first environment).
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]


Claims 6, 12, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar/Gan as applied to claims 5,11, 20 and 23 above, and further in view of Kim US 2018/0213452.
Regarding claims 6 and 21, the combination of Parulkar/Gan teaches wherein in establishing the connection to the first MEC host, each of the second plurality of user terminals: in response to receiving the second instructions from the second MEC host, instructs, by a connection destination control module, a content reception module to receive content for the particular application from the first MEC host(Gan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

and establishes, by the content reception module, the connection to the first MEC host to receive the content for the particular application(Gan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Parulkar/Gan do not teach stores, by the connection destination control module, an original connection destination for the particular application.  Kim in the analogous area of wireless/mobile networking teaches a system for facilitating handover of mobile devices. Kim teaches stores, by the connection destination control module, an original connection destination for the particular application(maintain context info, ¶326)
["As described above, in order to switch from the RRC idle mode to the RRC connected mode, many signaling procedures are required. Accordingly, in the next-generation mobile communication system, the RRC inactive mode or the lightly-connected mode may be newly defined, and in such a new mode, the UE and the ENB store a UE context. If needed, the S1 bearer can be maintained, and, thus, the access can be made more rapidly with a small number of signaling procedures. ", ¶326]
 ["Thereafter, the RRC connection is set (at step 2g-30). The UE 2g-01 to which the resume ID was not allocated in the previous RRC connection release process or for which context maintenance has not been indicated may perform the general RRC connection setup process, as described above with reference to FIG. 2F, whereas the light-connected mode UE 2g-01 to which the resume ID was allocated in the previous RRC connection release process may attempt an RRC connection resume process using the stored UE context. The light-connected mode UE 2g-01 may perform the general RRC connection setup process (FIG. 2F) or may perform the RRC connection resume process using the stored UE context depending on whether the light connection of the network is supported. ¶331]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar/Gan with maintain the context information of a connection. The reason for this modification would be to allow quick resumption of a prior connection with less signaling required when a device is move to the original network, see Parulkar ¶93).
Regarding claim 12 and 24, the combination fo Parulkar/Gan teaches wherein the establishing of the connection with the original MEC host comprises: in response to receiving the third instructions(Gan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]
(Gan, handover message triggers UE to switch to target MEC, ¶93)
["S9 After receiving the second response message, the source base station sends a handover instruction to the UE, to indicate that the UE is allowed to be handed over from the source base station to the target base station, that is, the UE is allowed to be handed over from the source MEC platform to the target MEC platform. ", ¶93]

Parulkar/Gan do not teach retrieving, by a connection destination control module of each of the second plurality of user terminals, connection destination information for the second MEC host. Kim in the analogous area of wireless/mobile networking teaches a system for facilitating handover of mobile devices. Kim teaches retrieving, by a connection destination control module of each of the second plurality of user terminals, connection destination information for the second MEC host context info is used to resume prior connection, ¶326)
["As described above, in order to switch from the RRC idle mode to the RRC connected mode, many signaling procedures are required. Accordingly, in the next-generation mobile communication system, the RRC inactive mode or the lightly-connected mode may be newly defined, and in such a new mode, the UE and the ENB store a UE context. If needed, the S1 bearer can be maintained, and, thus, the access can be made more rapidly with a small number of signaling procedures. ", ¶326]
 ["Thereafter, the RRC connection is set (at step 2g-30). The UE 2g-01 to which the resume ID was not allocated in the previous RRC connection release process or for which context maintenance has not been indicated may perform the general RRC connection setup process, as described above with reference to FIG. 2F, whereas the light-connected mode UE 2g-01 to which the resume ID was allocated in the previous RRC connection release process may attempt an RRC connection resume process using the stored UE context. The light-connected mode UE 2g-01 may perform the general RRC connection setup process (FIG. 2F) or may perform the RRC connection resume process using the stored UE context depending on whether the light connection of the network is supported. ¶331]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parulkar/Gan with retrieved saved context information of a connection. The reason for this modification would be to allow quick resumption of a prior connection with less signaling required when a device is move to the original network, see Parulkar ¶93).

Applicant Remarks
The applicant argues that the cited reference Parulkar does not teach the application provider system associated with a particularapplication.  The applicant argues that Parulkar monitors resources but not applications and thus can not be considered an application provider system. The examiner contends that the applicant misconstrues the monitoring of resources in the proper context. Which is that such resource monitoring is with respect to applications such as gaming, real-time streaming applications(¶17). Thus the examiner contends that the application provide system associated with a particular application as claimed.
The applicant further argues that the cite reference does not teach aggregating a first MEC host to a second MEC host of a second different carrier. The examiner disagrees, Parulkar teaches transfer between different PSE each PSE can be of different carriers for instance ¶80 teaches that migration can be from one PSE to another type of PSE i.e from a communication provider network to a user network such as end user WIFI LAN(¶17). That is partial migration of services from a communication network edge(3g,4g,5g mobile etc) to a customer PSE such as a hotel providing wireless. Parulkar further emphasizes the PSE are of different “carriers” in ¶15 which emphasizes different PSE that are implemented at a customer, communication provider or partner networks. Partner meaning that network of another service provider that is independent and “partners” with a service provider by allowing access to implement applications within the partner PSE.
[“When a movement condition has been satisfied, the monitoring system 515 may trigger the migration system 520 at circle (4) to initiate the movement of some or all of the associated application resources 500A to another execution/computing environment--e.g., another RAN-adjacent PSE (e.g., PSE 228), a PSE within an aggregation network site (e.g., PSE 218, 232), a PSE within the CSP network's core 210 (e.g., PSE 220), another type of PSE (e.g., PSE 140 or 144 from FIG. 1), within a region 560A of the cloud provider network 100, etc. “]
["In some implementations, a provider substrate "extension" may be an extension of the cloud provider network substrate formed by one or more servers located on-premise in a customer or partner facility, at a separate cloud provider-managed facility, at a communications service provider facility, or other facility including servers wherein such 

The applicant argues that the cited ¶71 of Parulkar to teaches determining whether a threshold is exceeded is not proper because the applicant alleges that only a threshold is taught not whether the threshold is exceeded.  The examiner contends that Parulkar teaches in ¶71 "For example, the resource movement policies 530 may specify a maximum end-user latency threshold condition, e.g., average latency to connected end-users is to be less than some value (15 ms, 50 ms, 100 ms, or the like). If this condition is not met for some stipulated period of time, the condition is deemed to have been not satisfied, leading to a triggering of a movement of some or all of the involved resources to a new location.".  The examiner contends that such is rather clear with respect to determination that a condition with respect to a threshold is not met. That is in this particular example, if the latency falls below the threshold required by the client policy, movement of the resources are triggered. The resources that are moved in Parulkar are resources for providing application functions. Thus Parulkar teaches that when some latency threshold is violated the resources that provide application function are moved to be accessed by the client from another network(i.e. PSE).
The applicant further argues that with respect to application resources may be moved from a PSE of one provider network to a second provider network, alleging that the resources are moved rather than redirecting users between still existing applications in the existing MECS. It appears that the applicant is arguing that the limitation of “sending, by the application service provider system, instructions to the second MEC host to aggregate one or more functions of the particular application to the first MEC host” more specifically that the phrase “ to aggregate one or more functions of the particular application to the first MEC host” means that users are redirected between still existing applications. The examiner contends that no language in the claims recites re-directing of users. The examiner further contends that plain meaning of  aggregating from a second MEC host to a first MEC host does not require that a client be re-
The applicant further argues that the cited paragraphs of Parulkar teaches migration not aggregation as claimed because functions of are not aggregated between two MEC hosts. The examiner contends that as discussed in the prior paragraph, the term aggregation, and limitation of the aggregation from a second MEC host to a first MEC host  as broadly interpreted does not require the re-direction of users from an instance on the second MEC host to and existing instance on a first MEC host. The movement/ or transfer of actual code on a second MEC host to a first MEC host could be reasonably interpreted as aggregation, because the term aggregation. In either case whether the function code itself is transferred from one MEC host to another and then executed at the other MEC host so that the user can now receive the application function from the another MEC host ,  or  simply that a user redirects to  another MEC host to receive the application function from and existing additional instance from the another MEC. The client device after the movement/transfer or the redirection is receiving the application from the another MEC host.
The applicant further argues that Parulkar does not teach as emphasized in the amendment that functions are moved between two MEC host, alleging that the reference only teaches migration of applications. The examiner disagrees and contends that Parulkar teaches 
With respect to claims 7 and 15 the applicant argues that the cited reference Parulkar does not teach the application provider system associated with a particular application.  The applicant argues that Parulkar monitors resources but not applications and thus can not be considered an application provider system. The examiner contends that the applicant misconstrues the monitoring of resources in the proper context. Which is that such resource monitoring is with respect to applications such as gaming, real-time streaming applications(¶17). Thus the examiner contends that the application provide system associated with a particular application as claimed.
With respect to claims 3, 14 20 and 23 the applicant alleges the further combination fo Parulkar with Gan is improper because they are so different i.e. non-analogous.  The examiner contends that Gan is analogous art. Gan regards handover in MEC hosts. Thus Gan is in the analogous networking arts, and even more closely related in that it regards MEC networks and the act of handover is similar to the movement of application resources of Parulkar.
With respect to the argument that Gan does not teach a service provider system, the examiner does not rely upon GAN to teaches a service provider system but rather the “instruction” as claimed. The handover instruction as it is known in the art causes a mobile device to move attachments for receiving services from one MEC host to another MEC host. The movement of application resources to another MEC host of Parulkar implicitly requires a device to “handover” to be service by the other MEC host. Parulkar does not teach a specific instruction to trigger this handover but a person of ordinary skill familiar with well established handover procedure would be motivated to modify Parulkar with a handover instruction or equivalents thereof to trigger a client to receive application functions from another MEC host.	
The applicant alleges that responsive to alleges deficiencies of Gan in combination with Parulkar, that such a combination can not teach sending to each of the plurality of first terminal 
With respect to claims 6,12 21 and 24 the applicant alleges that the deficiencies alleges with respect to claim 1 are reasons supporting  the alleged deficiencies of claim 6, 12 21 and 24. The examiner contends that no deficiencies with respect to Parulkar as discussed above.
The applicant further alleges that Kim teaches Handover functionality and is thus not analogous. The examiner contends that similar to with respect to Gan, Kim is in the analogous networking arts, and  handover of Kim recites analogous functionality with respect to the movement of application resources of Parulkar. Thus it is reasonable to one of ordinary skill to apply the Kim with Parulkar and Gan.
The applicant argues that nothing in Kim teaches maintaining the identity of the original base station. The examiner disagrees… as presented in the rejection Kim teaches keeping of user context information for fast resumption of a mobile device to an original base station. User context information is known in the art to contain identities of base stations that the mobile device was connected to.  Support for the examiners assertions can be found at least in US 2014/0179325 ¶s15, 67, 103 which explains how cell identifier i.e. base station identifiers are stored in the user context.  User contexts store the connections parameters, rights, .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456